Exhibit 10.1

 

   Amendment to Agreement    No. 9600048977

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request. The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.

Fourth Amendment to the Proppant Supply Agreement

This Fourth Amendment to the Proppant Supply Agreement is entered into as
May 15, 2015 (the “Effective Date”), by and between Halliburton Energy Services,
Inc. (“Halliburton”) and Carbo Ceramics (“Seller”).

WITNESSETH:

WHEREAS, Halliburton and Seller entered into a Proppant Supply Agreement dated
August 28th 2008 (“Agreement”);

WHEREAS, Halliburton and Seller wish to amend the Agreement to reflect certain
changes as set forth herein.

NOW, THEREFORE, in consideration of the premises, the terms and conditions
stated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

  1. New Exhibit F to the Agreement. The following is added and incorporated by
this reference to the Agreement new Exhibit F - Carbo Ceramics – North America
Detention and Demurrage accessorial

Except as otherwise expressly modified or amended herein, all terms and
conditions contained in the Agreement shall remain in full force and effect and
shall not be altered or changed by this Amendment. The Agreement, as amended by
this Fourth Amendment, shall constitute the entire agreement of the parties. All
references to Sections in the Fourth Amendment correspond to Sections contained
in the Agreement unless otherwise expressly stated.

IN WITNESS WHEREOF, Seller and Halliburton have caused this Fourth Amendment to
be duly executed by their authorized representatives as of the Effective Date.

 

Halliburton Energy Services, Inc.   Carbo Ceramics Signature: /s/ Paul Hanks  
Signature: /s/ Ernesto Bautista III Printed Name: Paul Hanks   Printed Name:
Ernesto Bautista III Title: Logistics Director   Title: Chief Financial Officer
Date: September 25, 2015   Date: September 24, 2015



--------------------------------------------------------------------------------

Exhibit F Detention

Effective May 15, 2015, Halliburton and Carbo Ceramics agree to the fixed
Detention fee of:

 

Accessorial

  

Definition

  

Method

  

Rate

  

Notes

  

Approval Required

Trucking Detention    Detention is the number of billable hours a truck is
detained beyond allowed free time.    Per Hour    $XXX in the south region and
$XXX in the North Region    In North America, after the first XXX hours at
unloading site, Detention will be paid at $XXX per hour in the south and $XXX in
the North. Time spent unloading must be noted and verified by location. Once a
truck has accumulated XXX hours of demurrage at unloading site, CARBO will
notify Halliburton’s logistics department by email or telephone.    YES


Halliburton
approver’s name and
USER ID must be
provided on invoice.

Rail Demurrage    Demurrage is a fee charged for the extended use or storage of
rail cars    Per Day    $XXX   

XXX

   YES


Halliburton
approver’s name and
USER ID must be
provided on invoice.

 

Halliburton Energy Services, Inc.   Carbo Ceramics Signature: /s/ Paul Hanks  
Signature: /s/ Ernesto Bautista III Printed Name: Paul Hanks   Printed Name:
Ernesto Bautista III Title: Logistics Director   Title: Chief Financial Officer
Date: September 25, 2015   Date: September 24, 2015